Case 1:18-cv-04850-SDA Document 35 Filed 07/03/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
SHg NSPE HE ees heeeenten erent meen r msn ee X Case # 1:18-cv-04850

SHANNON JULIUS, as parent and natural guardian
of the minor, JAYSON V.,
Plaintiff, DECLARATION
OF COUNSEL
-against-
CITY OF NEW YORK, et al,

Defendants.

TO: The Court and all parties of record:

That I am a partner in the law firm of RENFROE, DRISCOLL & FOSTER, LLP, the

attorneys of record for the plaintiffs in the above captioned proceeding,

That, with the consent of the plaintiffs, the law firm of RENFROE, DRISCOLL &
FOSTER,LLP retained the law offices of VICTOR A. CARR & ASSOCIATES, to act as Trial
Counsel to the firm in the handling of this action and to appear and act on behalf of the
firm and the plaintiffs, with the understanding and agreement that any legal fees
recovered in this action, which are based upon the one-third (1/3rd) contingency fee
Retainer agreement with the plaintiffs, would be divided between the respective law firms

with no additional charge to the plaintiffs,

That I hereby waive the appearance of RENFROE, DRISCOLL & FOSTER, LLP at the
Infant's Compromise Hearing scheduled before this Court on July 3, 2019 and consent to
the appearance of CHRISTOPHER ARZBERGER, ESQ., of counsel to VICTOR A. CARR &

ASSOCIATES, on behalf of the plaintiffs,
Case 1:18-cv-04850-SDA Document 35 Filed 07/03/19 Page 2 of 2

That the law firm of RENFROE, DRISCOLL & FOSTER, LLP hereby consents to the
settlement of the within action as set forth in the Proposed Stipulation of Settlement

submitted to the Court.

Dated: Mineola, New York
July 1, 2019

/ q

to ~/ V4
Co loth (<*

Christopher Renfroe, Esq.

RENFROE, DRISCOLL & FOSTER
Attorneys for Plaintiff(s)

118-35 Queens Blvd., Suite 940
Forest Hills, New York 11375
Tele: (718) 261-5100
